     Case 3:20-cv-00267-L-BK Document 25 Filed 07/08/20               Page 1 of 5 PageID 99



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

BELINDA POWELL,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §           Civil Action No. 3:20-CV-267-L
                                                  §
JUAN JASSO; CHRISTOPHER RUIZ;                     §
MICHAEL OROSCO; JOSUE                             §
CAPETILLO; JACQUELINE LUNDO;                      §
EDWARD ANTUNEZ; and                               §
DALLAS COUNTY,                                    §
                                                  §
                Defendants.                       §

                             MEMORANDUM OPINION AND ORDER

         On June 26, 2020, and July 7, 2020, pro se Plaintiff Belinda Powell (“Plaintiff”) submitted

correspondence addressed to the attention of the undersigned and the clerk of the court (Docs. 23,

24), contending that this action should not have been dismissed. The court construes this

correspondence as a motion to reconsider and, for the reasons that follow, denies the motion to

reconsider (Doc. 23, 24).

         Because the Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration, Shepherd v. International Paper Co., 372 F.3d 326, 328 (5th Cir. 2004), such

motions are generally analyzed under the standards for a motion to alter or amend judgment under

Federal Rule of Civil Procedure 59(e) or a motion for relief from a judgment or order under Federal

Rule of Civil Procedure 60(b). Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d 367, 371 n.10

(5th Cir. 1998). Rule 59(e) governs motions filed within 28 days of the challenged order. The

court’s order and judgment (Docs. 20, 21) accepting the Findings, Conclusions and


Memorandum Opinion and Order - Page 1
 Case 3:20-cv-00267-L-BK Document 25 Filed 07/08/20                      Page 2 of 5 PageID 100



Recommendation of the United States Magistrate Judge (“Report”) (Doc. 10) and dismissing without

prejudice this action under Federal Rule of Civil Procedure 41(b) were entered on June 11, 2020.

Because less than 28 days passed between the court’s dismissal of this action and the dates Plaintiff

sought reconsideration, Rule 59(e) applies to Plaintiff’s motion to reconsider.

        “Motions for a new trial or to alter or amend a judgment must clearly establish either a

manifest error of law or fact or must present newly discovered evidence.” Simon v. United States,

891 F.2d 1154, 1159 (5th Cir. 1990) (citations omitted). Such motions may not be used to relitigate

issues that were resolved to the movant’s dissatisfaction. Forsythe v. Saudi Arabian Airlines Corp.,

885 F.2d 285, 289 (5th Cir. 1989). A Rule 59 motion may not be used to relitigate old matters, raise

arguments, or present evidence that could have been raised prior to entry of judgment. See

generally 11 C. WRIGHT, A. MILLER & M. KANE § 2810.1 at 127-28 (2d ed. 1995); see also

Simon, 891 F.2d at 1159. When considering a Rule 59(e) motion to reconsider, a court may not

grant such a motion unless the movant establishes: “(1) the facts discovered are of such a nature that

they would probably change the outcome; (2) the alleged facts are actually newly discovered and

could not have been discovered earlier by proper diligence; and (3) the facts are not merely

cumulative or impeaching.” Infusion Resources, Inc. v. Minimed, Inc., 351 F.3d 688, 696-97 (5th

Cir. 2003). District courts have “considerable discretion in deciding whether to grant or deny a

motion to alter a judgment.” Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995). In exercising this

discretion, a district court must “strike the proper balance between the need for finality and the need

to render just decisions on the basis of all the facts.” Id. With this balance in mind, the Fifth Circuit

has observed that Rule 59(e) “favor[s] the denial of motions to alter or amend a judgment.”

Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993).


Memorandum Opinion and Order - Page 2
 Case 3:20-cv-00267-L-BK Document 25 Filed 07/08/20                     Page 3 of 5 PageID 101



        Plaintiff contends that this action should not have been dismissed because, contrary to the

court’s June 11, 2020 order, she filed a motion to proceed in forma pauperis as directed. She,

therefore, argues that default should have been entered against Defendants as requested because they

failed to “plead or otherwise answer.” Doc. 23. In addition, Plaintiff maintains in her most recent

correspondence to the clerk of the court that the court’s dismissal of this action was unlawful and

unconstitutional, and its order of dismissal and judgment are void because, as a United States citizen,

she has “the right to sue and defend in the courts.” Doc. 24. Plaintiff, therefore, contends that the

clerk of the court should strike the court’s judgment and enter default against Defendants. Plaintiff

also warns that, if the clerk of the court fails to do so, she will be committing a crime and subjected

to liability for conspiracy.

        As explained in detail in the court’s June 11, 2020 order, this action was dismissed without

prejudice under Rule 41(b) as recommended by the magistrate judge because Plaintiff failed to

comply with deficiency orders entered by the magistrate judge on February 6 and 24, 2020, requiring

her to pay the requisite case filing fee or file a motion to proceed in forma pauperis using the AO

239 long form available on the court’s website using the website link provided by the magistrate

judge to that form. After she failed to do either, the Findings, Conclusions and Recommendation

of the United States Magistrate Judge (“Report”) (Doc. 10) was entered on March 31, 2020,

recommending that the court dismiss without prejudice this action for failure to comply with a court

order or failure to prosecute. Although no objections to the Report were filed, the court gave

Plaintiff another opportunity to either pay the filing fee or file a motion to proceed in forma pauperis

by June 9, 2020, in accordance with the magistrate judge’s orders. The court expressly warned that

Plaintiff’s failure to comply with the court’s instructions and the orders entered by the magistrate


Memorandum Opinion and Order - Page 3
 Case 3:20-cv-00267-L-BK Document 25 Filed 07/08/20                    Page 4 of 5 PageID 102



judge would result in dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure

to prosecute or comply with a court order.

       On June 8, 2020, Plaintiff moved to proceed in forma pauperis (Doc. 19), but, instead of

completing the AO 239 long form as directed by the magistrate judge using the website link

provided to that form, she filed her motion using the AO 240 short form, which did not include all

of the information needed to determine whether she should be allowed to proceed without prepaying

court fees and costs. Plaintiff had been given three opportunities to comply with court orders

entered in this case and warned regarding the consequences of failing to comply with orders. Despite

these warnings, Plaintiff failed on three separate occasions to comply with orders. The court,

therefore, determined that she should not be given another opportunity or continuance to comply

with the orders entered in this case, as doing so would unnecessarily delay the resolution of the

litigation. Because Plaintiff is pro se, however, the court dismissed the action without prejudice

under Rule 41(b) rather than with prejudice as indicated in the court’s prior order. Thus, dismissal

under Rule 41(b) was appropriate for the reasons explained in the court’s June 11, 2020 order and

the magistrate judge’s Report, and Plaintiff is not entitled to relief under Rule 59(e). The court,

therefore, denies Plaintiff’s motion for reconsideration (Docs. 23, 24).

       Further, the court prospectively certifies that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification,

the court incorporates by reference the court’s June 11, 2020 order and the magistrate judge’s

Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997). The court concludes that

any appeal of this action would present no legal point of arguable merit and would, therefore, be

frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff

may challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

Memorandum Opinion and Order - Page 4
 Case 3:20-cv-00267-L-BK Document 25 Filed 07/08/20                 Page 5 of 5 PageID 103



with the clerk of the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 8th day of July, 2020.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order - Page 5
